 



Exhibit 10.13
AMENDING AGREEMENT

          THIS AGREEMENT made as of the 25th day of October, 2007.    
 
       
BETWEEN:
       
 
       
 
  HOLMAN/SHIDLER INVESTMENT CORPORATION,
TRUSTEE    
 
       
 
  (hereinafter called the “Landlord”)    
 
       
 
      OF THE FIRST PART
 
       
 
  - and -    
 
       
 
  THERMADYNE WELDING PRODUCTS CANADA, LTD.    
 
       
 
  (hereinafter called the “Tenant”)    
 
       
 
       
 
      OF THE SECOND PART
 
  - and -    
 
       
 
  THERMADYNE HOLDING CORPORATION    
 
       
 
  (hereinafter called the “Guarantor”)    
 
       
 
      OF THE THIRD PART

WHEREAS:

     
A.
  By a lease dated the 11th day of August, 1988 (the “Lease”), the Landlord as
landlord leased to Palco Welding Products of Canada, Ltd. certain lands and
premises (the “Premises”) now municipally known as 2070 Wyecroft Road, Oakville,
Ontario, Province of Ontario for and during a term (the “Term”) of fifteen
(15) years commencing on the 11th day of August, 1988 and expiring on the 31st
day of August, 2003.
 
   
B.
  Pursuant to articles of amendment dated September 26, 1988, Palco Welding
Products Canada Ltd. changed its name to Thermadyne Welding Products Canada
Limited.
 
   
C.
  By a Continuing Lease Guaranty annexed as Exhibit “C” to the Lease (the
“Guaranty”), Palco Acquisition Company provided a guarantee of all of the
covenants, obligations and liabilities of the Tenant under the Lease.
 
   
D.
  Pursuant to articles of amendment dated September 12, 1988 Palco Acquisition
Company changed its name to Thermadyne Industries, Inc. Pursuant to articles of
amendment dated September 24, 1993 Thermadyne Industries, Inc. changed its name
to TDII Company. Pursuant to articles of amendment dated January 18, 1994 TDII
Company changed its name to Thermadyne Holdings Corporation.

 



--------------------------------------------------------------------------------



 



-2-

     
E.
  Pursuant to a lease amending agreement made as of March 18, 2003 (the “Lease
Amending Agreement”) between the Landlord, the Tenant and the Guarantor, the
Original Term of the Lease was extended for a five (5) year period, expiring
August 31, 2008.
 
   
F.
  Pursuant to a Surrender Agreement (the “Surrender Agreement”) made as of July,
2007 between the Landlord, the Tenant and the Guarantor effective 5:00 p.m. June
28, 2007, the Landlord and the Tenant surrendered that portion of the Premises
consisting of the vacant lands legally described as being Part of Block I, Plan
844 designated as Part 4, Plan 20R-17250 and Part of Block K, Plan 844
designated as Part 2, Plan 20R-17250, Town of Oakville, Regional Municipality of
Halton (the “Surrendered Premises”) with the Guarantor executing to confirm the
Guaranty remained in full force and effect notwithstanding the surrender of the
Surrendered Premises.
 
   
G.
  The Lease, as amended by the Lease Amending Agreement and the Surrender
Agreement, is hereinafter collectively the “Lease”.
 
   
H.
  Any capitalized terms used herein, and not defined herein, shall have the same
meanings as attributed thereto in the Lease.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of TWO
DOLLARS ($2.00) and the mutual covenants and agreements herein contained the
parties hereto agree with each other as follows:

1.   The parties hereto hereby acknowledge, confirm and agree that the foregoing
recitals are true in substance and in fact.

2.   The Lease shall be amended from and after the date hereof as follows:

  (a)   The Lease Term is extended for a period of seven (7) years (the “Second
Extension Period”) to be computed from the 1st day of September, 2008, and to be
fully completed and ended on the 31st day of August, 2015, upon the same terms
and conditions as are contained in the Lease save and except as otherwise set
out in this Agreement;     (b)   Section 3.1 shall be amended by the addition of
the following:         “The Base Monthly Rent payable during the Second
Extension Period shall be as follows:         With respect to the period
commencing September 1, 2008, and ending August 31st, 2009, Two Hundred and
Sixty-Seven Thousand Nine Hundred and Five Dollars Canadian ($267,905.00) per
annum payable in equal monthly instalments of ($22,325.41) each, based upon a
rate of Five Dollars and Fifty Cents Canadian ($5.50) per annum of the rentable
area of the building (the “Building”) located on the Leased Premises.        
For the period commencing September 1, 2009 and ending August 31, 2010, Two
Hundred and Eighty Thousand Eighty-Three Dollars Canadian ($280,083.00) per
annum payable in equal monthly instalments of Twenty-Three Thousand Three
Hundred and Forty Dollars and Twenty-Five Cents Canadian ($23,340.25) each,
based upon a rate of Five Dollars and Seventy-Five Cents Canadian ($5.75) per
annum of the rentable area of the Building.

 



--------------------------------------------------------------------------------



 



-3-

      For the period commencing September 1, 2010 and ending August 31, 2011,
Two Hundred and Eighty Thousand Eighty-Three Dollars Canadian ($280,083.00) per
annum payable in equal monthly instalments of Twenty-Three Thousand Three
Hundred and Forty Dollars and Twenty- Five Cents Canadian ($23,340.25) each,
based upon a rate of Five Dollars and Seventy-Five Cents Canadian ($5.75) per
annum of the rentable area of the Building.         For the period commencing
September 1, 2011 and ending August 31, 2012, Two Hundred and Ninety-Two
Thousand Two Hundred and Sixty Dollars Canadian ($292,260.00) per annum payable
in equal monthly instalments of Twenty-Four Thousand Three Hundred and Fifty
Five Dollars Canadian ($24,355.00) each, based upon a rate of Six Dollars
Canadian. ($6.00) per annum of the rentable area of the Building.         For
the period commencing September 1, 2012 and ending August 31, 2013, Two Hundred
and Ninety-Two Thousand Two Hundred and Sixty Dollars Canadian ($292,260.00) per
annum payable in equal monthly instalments of Twenty-Four Thousand Three Hundred
and Fifty Five Dollars Canadian ($24,355.00) each, based upon a rate of Six
Dollars Canadian. ($6.00) per annum of the rentable area of the Building.      
  For the period commencing September 1, 2013 and ending August 31, 2014, Three
Hundred and Four Thousand Four Hundred and Thirty-Eight Dollars Canadian
($304,438.00) per annum payable in equal monthly instalments of Twenty-Five
Thousand Three Hundred and Sixty Nine Dollars and Eighty-Three Cents Canadian
($25,369.83) each, based upon a rate of Six Dollars and Twenty-Five Cents
Canadian. ($6.25) per annum of the rentable area of the Building.         For
the period commencing September 1, 2014 and ending August 31, 2015, Three
Hundred and Four Thousand Four Hundred and Thirty-Eight Dollars Canadian
($304,438.00) per annum payable in equal monthly instalments of Twenty-Five
Thousand Three Hundred and Sixty Nine Dollars and Eighty-Three Cents Canadian
($25,369.83) each, based upon a rate of Six Dollars and Twenty-Five Cents
Canadian. ($6.25) per annum of the rentable area of the Building.         The
Landlord and Tenant acknowledge and agree that for the purposes of calculating
Base Monthly Rent, the rentable area of the Building shall be deemed to be
48,710 square feet.”     (c)   Section 5.5 “Parking Lot Improvements” shall be
added to the Lease as follows:         “5.5 Parking Lot Improvements. The
Landlord agrees, (on a one time basis only), to reimburse the Tenant for the
costs incurred by the Tenant toward the replacement of the asphalt driveway and
parking lot at the Leased Premises in accordance with plans and specifications
(the “Plans”) approved by the Landlord (the “Parking Lot Improvements”) to a
maximum reimbursement of Seventy Thousand Dollars ($70,000.00) (inclusive of
Other Taxes), in accordance with the following provisions, after the last of the
following shall occur:

  (i)   the Parking Lot Improvements, having been completed in accordance with
the Plans and the provisions of the Lease and to the reasonable satisfaction of
the Landlord;

 



--------------------------------------------------------------------------------



 



-4-

  (ii)   delivery by the Tenant to the Landlord of:

(A) an itemized list of all contractors, subcontractors and material and service
suppliers that did work or provided material or services in connection with the
Parking Lot Improvements;
(B) (1) a statutory declaration from the Tenant’s general contractor, each of
its subcontractors and each of the material and service suppliers that they have
been paid in full (accompanied by copies of paid invoices evidencing payment),
that the statutory lien periods have expired and that each has no further claim
with respect to the Parking Improvements, as well as a clearance certificate
from each that all assessments under the Workers Compensation Act have been paid
in full, (2) copies of all required governmental permits for the Parking Lot
Improvements, (3) an itemized list detailing the Tenant’s actual cost of the
Parking Improvements;
(C) a statutory declaration from the Tenant stating that all accounts for work,
services and materials with respect to or in connection with the Parking Lot
Improvements have been paid in full (accompanied by copies of paid invoices
evidencing payment), that the statutory lien periods have expired and that no
construction or any other liens have been or may be claimed with respect to the
Parking Lot Improvements and that all assessments under the Workers Compensation
Act have been paid in full.

      The Landlord shall pay (a) Ninety per cent (90%) of the cost of the
Parking Lot Improvements upon the satisfactory completion as determined by the
Landlord of the items in (i) and (ii) set out above, and (b) the remaining Ten
percent (10%) of the cost on expiry of all lien rights pertaining to the Parking
Lot Improvements.”

  (d)   Section 1.1(m) of the Lease is deleted and replaced with the following
effective June 28, 2007:

      “1.1(m) Leased Premises. The Term “Leased Premises” shall mean:

  (i)   with respect to the period from the Commencement Date until June 27,
2007, the real property described in Exhibit A attached hereto including all
improvements thereon;     (ii)   with respect to the period from and after
June 28, 2007, the real property described as PIN 24849-0151 being Part of Block
I, Plan 844 designated as Part 35, Plan 20R-4378, and Part of Block K, Plan 844
designated as Part 1, Plan 20R-4861, save and except Parts 2 and 4, Plan
20R-17250, Oakville, including all improvements thereon.”

  (e)   Section 16.08 shall be deleted from the Lease and in its place shall be
added the following:         “16.08 Excess Lands. At the option of the Landlord,
the Landlord may require the Tenant at any time and from time to time, to
surrender all or any part, at any time and from time to time, of that portion of
the Leased Premises consisting of approximately 1.26 acres of unimproved land
shown hatched in black on the sketch annexed hereto as Exhibit “E” (the “Excess
Lands”), in accordance with the following. The exact dimensions and acreage of
the part of the Excess Lands (the “Sale Portion”) to be surrendered from time to
time is to be determined by the Landlord, with notice of the dimensions and
acreage being given to the Tenant prior to any application for severance being
submitted.

 



--------------------------------------------------------------------------------



 



-5-

      The Landlord shall be responsible at its sole cost and expense to prepare
and submit any required application to the local Committee of Adjustment (or
other appropriate Land Division Committee or other appropriate authority with
jurisdiction) to obtain a severance of the Sale Portion, from the balance of the
Leased Premises (the “Remainder Land”). The Landlord shall be responsible for
the general co-ordination with respect to obtaining the severance for satisfying
all conditions, dedications, payments or demands of any kind whatsoever imposed
as a condition of obtaining a severance (collectively, the “Conditions”). If
approval to the severance is given but any Conditions are attached respecting
the Excess Lands or the Remainder Land, which the Landlord, in its absolute
discretion, is not prepared to agree to, or if approval is given, but is
appealed and the Landlord is not prepared to defend such appeal, then the
Landlord may, notwithstanding any other provision contained in this Agreement or
the Lease, not pursue the severance and in such event the Landlord shall have no
liability to the Tenant pursuant to this provision. Notwithstanding any
provision in this Agreement or the Lease to the contrary, the Landlord shall be
entitled to withdraw or terminate any such application for severance at any time
and in such event the Landlord shall have no liability to the Tenant pursuant to
this provision. The Tenant hereby agrees to fully co-operate with the Landlord
respecting such application and to execute (and consent where required) to such
applications at the Tenant’s cost and expense. In addition to the foregoing, the
Tenant acknowledges and agrees that, in connection with the development and use
of the Sale Portion, the Landlord retains the right to install, maintain or
grant the right to install or maintain cable, phone and other utility services
in, on, over, under, through, along and upon the Remainder Lands and may grant
easements or licenses to third parties with respect to same, provided that the
Tenant’s use and enjoyment of the Remainder Lands is not materially affected. If
required by the Landlord or a third party, the Tenant shall provide its written
consent to any required easements or license as set out above.         In the
event that the Landlord is successful in obtaining a severance for the Sale
Portion, then: (i) the Sale Portion shall be removed from the Leased Premises
effective as of the date of a successful closing of a sale of such Sale Portion
or on such earlier date as the Landlord requests on not less than ten (10) days
notice (the “Surrender Date”); and (ii) the Tenant and Landlord shall enter into
a mutually acceptable surrender agreement whereby the Tenant surrenders to the
Landlord vacant possession of the Sale Portion thereof effective as of the
Surrender Date. Taxes and other costs, expenses and amounts payable under the
Lease with respect to the Sale Portion shall be adjusted between the parties
effective the Surrender Date and the Tenant shall comply with all of its other
obligations under the Lease regarding the surrender of the Sale Portion.”

3.   From and after the date hereof, Schedule “A” attached to this Agreement
shall be annexed to the Lease as Exhibit “E” and form an integral part of the
Lease.



 



--------------------------------------------------------------------------------



 



-6-

4.   Provided this Agreement is executed by both parties prior to November 12,
2007, the Base Monthly Rent payable with respect to the period commencing
October 1, 2007 and ending August 31, 2008 shall be reduced from $23,340.21 per
month to $22,325.42 per month during such period.   5.   The parties confirm
that in all other respects the terms, covenants and conditions of the Lease
remain unchanged, unmodified, and in full force and effect, except as modified
by this Agreement.   6.   This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns, as the case may be.   7.   This Agreement shall be construed in
accordance with the laws of the Province of Ontario.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              HOLMAN/SHIDLER INVESTMENT
CORPORATION, TRUSTEE
      By:   [ILLEGIBLE]                                             November 8,
2007           Name: [ILLEGIBLE]       Title:  Vice President/Asst. Secretary  
              By:             Name:       Title:           THERMADYNE WELDING
PRODUCTS
CANADA, LTD.
      By:   /s/ Betty Robertson           Name: Betty Robertson           
Title:   President & General Manager               By:             Name:       
  Title:           THERMADYNE HOLDING CORPORATION
      By:   /s/ Terry Downes         Name:  Terry Downes         Title:  GVP
Corporate Development               By:   /s/ Terry Downes           Name:      
  Title:    

 



--------------------------------------------------------------------------------



 



         

SCHEDULE “A”
(SEVERANCE PLAN) [c24713c2471302.gif]
Total: 1.26 acres of which .43 is part of right of way

 